                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK




                                                              Date Filed: __________
  NOVEL ENERGY SOLUTIONS, LLC,

                                 Plaintiff,                   Case No.: __________

                 v.

  PINE GATE RENEWABLES, LLC, and
  GREEN STREET POWER PARTNERS,

                                 Defendants.



    NOVEL ENERGY SOLUTIONS, LLC’S RULE 7.1 CORPORATE DISCLOSURE
                            STATEMENT

       Plaintiff, Novel Energy Solutions, LLC, by counsel, pursuant to Rule 7.1 of the Federal

Rules of Civil Procedure, states as follows:

       Novel Energy Solutions, LLC is a privately held limited liability company (with all

member units held by individuals) and has no parent entity.

DATED:         July 31, 2020
               New York, New York
                                               BUCHANAN INGERSOLL & ROONEY PC


                                               By:   _____________________________
                                                     Stephen J. Riccardulli (SR 7784)
                                                     Melissa J. Bayly
                                                     640 5th Avenue
                                                     9th Floor
                                                     New York, NY 10019-6102
                                                     212-440-4400 (Tel.)
                                                     Attorneys for Plaintiff
